In an action against the defendants for conspiring to induce the breach of a contract of real estate brokers so as to deprive them of their commissions earned by the sale of property, defendant Hollander moved to dismiss the second and third causes of action in the complaint. The motion Was granted as'to the third cause of action and denied as to the second cause of action. Order, in so far as an appeal is taken therefrom, affirmed, with ten dollars costs and disbursements. No opinion. Appellant has Leave to serve an answer within ten days from the entry of the order hereon. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.